—Motion granted to the extent of amending the remittitur to recite the following: “Upon the appeal herein there were presented, and necessarily passed upon, questions under the Constitution of the United States, viz.: Appellant contended that its rights under Article I, Section 10, cl. 1, and the Fourteenth Amendment of the United States Constitution were violated. The Appellate Division held that there was no violation of appellant’s rights.” In all other respects the motion is denied. Concur — Eager, J. P., Capozzoli, Tilzer, Markewieh and Steuer, JJ. ,